DETAILED ACTION

Priority
The present application is a continuation of 15/145,633, filed 05/03/2016, now U.S. Patent No. 10,296,889, which is a continuation of 12/286,494, filed 09/30/2008, now abandoned.  Accordingly, the effectively filing date of the present application is 09/30/2008.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 2 is illustrative of the claimed subject matter:

2. A first electronic device, comprising:
a display; one or more input devices;
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, on the display, a first user interface that includes a request for a transfer of a transfer amount, wherein the transfer amount is highlighted in the request;
while displaying the first user interface that includes the request for the transfer, detecting, via the one or more input devices, a user input directed to responding to the request for the transfer;
 in response to detecting the user input, displaying, on the display, a second user interface for initiating the transfer corresponding to the request, wherein the second user interface includes an indication of the transfer amount;
proceeding with the transfer in the transfer amount;
in response to detecting the one or more inputs directed to proceeding with the transfer, displaying, on the display, a third user interface for authorizing the transfer;
while displaying the third user interface, receiving authentication information; and in response to receiving the authentication information, in accordance with a determination, based on the authentication information, that the transfer is authorized, initiating the transfer of the transfer amount with a second electronic device different from the first electronic device.
The claims recites a device configured to initiate and complete a transfer to another.   But for the recitation of a display, memory, and three user interfaces, the bolded claim elements of the body of the claim are directed to the transfer of money from one user to another, which is considered a fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 2-12, these claims recite of a display, memory, and user of three user interfaces as additional elements other than the abstract idea itself.  However, in this instance, these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer over a network.  In this instance, the use of a display, memory, and user interfaces for performing the transaction does not improve the functioning of the computer, but rather, only generally linking the use of the abstract methodology for performing a transaction to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 2-12, and these claims recite use of a display, memory, and user of three user interfaces as additional elements other than the abstract idea itself perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  Moreover, the use of a user interface for receiving input and displaying information for performing a transaction relates merely add insignificant extra-solution activity to the judicial exception. In this instance, the user of the interfaces is incidental to the primary transaction process, as they relate to merely steps for gathering and outpoint information related to the transaction.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tumminaro et al. (US 2007/0255662 A1, hereinafter Tumminaro) in view of Law et al. (US 2007/0125838 A1, hereinafter Law).

In regard to claim 2, and similar claims 11-12, Tumminaro discloses a first electronic device, comprising:
a display (see ¶ 00221, disclosing “display screen”);
one or more input devices (see ¶ 0889, disclosing the mobile device inputs);
memory storing one or more programs (see Fig. 89, illustrating “Shared Memory”) configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, on the display, a first user interface that includes a request for a transfer of a transfer amount(see ¶¶ 0792-0799, as illustrated in Fig 72 “Request Entry”; Fig. 86, illustrating a “Pay request message” user interface)
while displaying the first user interface that includes the request for the transfer, detecting, via the one or more input devices, a user input directed to responding to the request for the transfer (see ¶ 0799, disclosing “[i]f the payee accepts the request they will select the ‘accept’ soft key, as illustrated in Fig. 86);
in response to detecting the user input, displaying, on the display, a second user interface for initiating the transfer corresponding to the request, wherein the second user interface includes an indication of the transfer amount (see Fig. 86, disclosing “Tip” screen with tip amount);
subsequent to displaying the second user interface, detecting, via the one or more input devices, one or more user inputs directed to proceeding with the transfer in the transfer amount (see Fig. 86, illustrating “Tip” screen with “OK” soft button); 
in response to detecting the one or more inputs directed to proceeding with the transfer, displaying, on the display, a third user interface for authorizing the transfer (see Fig. 86, illustrating “PIN” entry screen);
while displaying the third user interface, receiving authentication information (see ¶ 0799, disclosing “[o]nce the payee enters their PIN and selects OK they will be brought to the confirmation screen”; see also, Fig. 86, illustrating “PIN” entry screen with PIN entered); and
in response to receiving the authentication information, in accordance with a determination, based on the authentication information, that the transfer is authorized, initiating the transfer of the transfer amount with a second electronic device different from the first electronic device (see  ¶ 0803, disclosing “[o]nce the payee selects OK the transaction will be processed . . .”). 
However, Tumminaro fails to disclose:
wherein the transfer amount is highlighted in the request.
Law discloses:
wherein the transfer amount is highlighted in the request (see Fig. 7a, displaying “Amount: 100.00”).  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to have modified Tumminaro to include wherein the transfer amount is highlighted in the request, as disclosed by Law, in order to visually emphasize this element.  Providing such a feature would improve any payment system in the same manner by highlighting a key aspect of the transfer and encouraging the user to verify that the highlighted information is correct.  

In regard to claim 3, Law  the first electronic device of claim 2, wherein the transfer amount being highlighted in the request comprises the transfer amount being underlined in the request (see Fig. 7a, displaying “Amount: 100.00”).  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to have modified Tumminaro to include wherein the transfer amount is underlined in the request, as disclosed by Law, in order to visually emphasize this element.  Providing such a feature would improve any payment system in the same manner by highlighting a key aspect of the transfer and encouraging the user to verify that the highlighted information is correct.  

In regard to claim 4, Tumminaro discloses the first electronic device of claim 2, wherein the first user interface further includes an indication of a contact corresponding to the request for the transfer of the transfer amount (see Fig. 86, illustrating “”Pay to: 1 650 248 0317”).

In regard to claim 5, Tumminaro discloses the first electronic device of claim 2, wherein displaying, on the display, the request for the transfer of the transfer amount comprises displaying, on the display, a message that includes the transfer amount (see Fig. 86, illustrating “Amount requested: $0.23”).  

In regard to claim 6,  Tumminaro discloses the first electronic device of claim 2, the one or more programs further including instructions for: while displaying the first user interface that includes the request for the transfer, concurrently displaying, on the display, a first affordance that includes an indication of initiating the transfer, wherein the user input directed to responding to the request for the transfer comprises user activation of the first affordance transfer (see ¶ 0799, disclosing “[i]f the payee accepts the request they will select the ‘accept’ soft key, as illustrated in Fig. 86);
  

In regard to claim 7, Tumminaro discloses the first electronic device of claim 2, wherein: the second user interface includes a second affordance that, when activated, causes the electronic device to proceed with the transfer using a default transfer account, and the one or more user input directed to proceeding with the transfer in the transfer amount includes user activation of the second affordance (see Fig. 86, illustrating “OK” soft key”).  

In regard to claim 8, Tumminaro discloses the first electronic device of claim 2, wherein the second user interface includes an indication of the transfer amount (see Fig. 86).  

In regard to claim 9, Tumminaro discloses the first electronic device of claim 2, wherein displaying, on the display, the third user interface for authorizing the transfer comprises replacing display of the second user interface with display of the third user interface such that the second user interface is no longer visible on the display (see Fig. 86, illustrating “PIN entry screen”).  

In regard to claim 10, Tumminaro discloses the first electronic device of claim 2, the one or more programs further including instructions for:
in response to receiving the authentication information, in accordance with a determination, based on the authentication information, that the transfer is not authorized, forgoing initiating the transfer of the transfer amount with the second electronic device different from the first electronic device (see Fig. 55, illustrating “disallow transaction if received PIN does not match expected PIN”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodin, US 2007/0203836 A1 (Text message payments between payor and payee)
Smith, US 2009/0006217 A1 (Instructions to make payment sent to mobile device using text messages)
Graf, US 2009/0192911 A1 (Payment redirection for online transactions)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                         
Scott A Zare
1/15/2021